IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                      Assigned on Briefs October 4, 2016

      GREGORY A. SNOW v. TURNEY CENTER DISCIPLINARY
                      BOARD, ET AL.

              Appeal from the Chancery Court for Hickman County
                   No. 15-CV-5638 Joseph Woodruff, Judge
                    ___________________________________

            No. M2016-01148-COA-R3-CV – Filed December 22, 2016
                   ___________________________________


An inmate was relocated from one cell to another in 2012 as part of a large-scale inmate
reassignment, and two knives were found in the door to the inmate‟s cell in 2015. The
inmate was charged with the possession of a deadly weapon and was found guilty by the
disciplinary board following a hearing. The inmate claimed he did not know anything
about the knives and that he did not believe the cell was searched prior to his
reassignment, as the prison policies require. The inmate exhausted his administrative
appeals before filing a petition for writ of certiorari. In an effort to prove his cell was not
searched prior to his reassignment and that the evidence did not support his conviction,
the inmate sought permission to discover documents from the State, which the trial court
denied. The trial court granted the writ of certiorari but denied the inmate any relief. The
inmate raises several issues on appeal. We affirm the trial court‟s judgment in all
respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the court, in which CHARLES D. SUSANO,
JR., J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Gregory A. Snow, Only, Tennessee, Pro Se.

Herbert H. Slatery, III, Attorney General and Reporter; Andrée Blumstein, Solicitor
General; and Madeline Bertasi Brough, Assistant Attorney General, for the appellees,
Turney Center Disciplinary Board, et al.
                                      OPINION

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Gregory A. Snow is an inmate at Turney Center Industrial Complex (“TCIX”), a
division of the Tennessee Department of Correction (“TDOC”). On August 4, 2015,
Corporal Robert Story and Officer Clint Zyla performed a search of Cell 2A-230 and
found two homemade knives inside the door to the cell. Mr. Snow was one of the
occupants of Cell 2A-230 at that time and was charged with the disciplinary infraction of
possession of a deadly weapon. Mr. Snow was transferred to segregation pending a
disciplinary hearing. Mr. Snow pleaded “not guilty” to the charge and was appointed an
inmate advisor to represent him at the hearing, which took place eight days after the
knives were discovered. The Disciplinary Report Hearing Summary contains the
following statement by Mr. Snow:

      I‟ve been locked up since 06 and never had a disciplinary. I had no
      knowledge of those knives. They haven‟t searched in a long time and I‟ve
      never seen them check the door.

The disciplinary board was provided with the physical evidence and a Disciplinary
Report that described the two knives as “5ʺ and 9ʺ homemade knives” and identified their
status as “good condition.” The report also contained the following description of the
search:

      On 08/04/15 at 12:15 pm a search of 2A 230 was performed by Corporal
      Robert Story and Officer Clint Zyla. Two homemade knives were removed
      from inside the door. One icepick style 5ʺ long and one flat metal
      sharpened to a point 9ʺ long. Inmates Gregory Snow #410694 and [his
      cellmate] are assigned to this cell, and are being charged with possession of
      a deadly weapon and moved to Unit Five pending hearing. Captain
      William Bishop approved this disciplinary report.

        The disciplinary board found Mr. Snow “guilty based on report & evidence
presented of 2 knives found in the door of inmate Snow‟s cell.” Mr. Snow was found
guilty of a Class A disciplinary offense, possession of a deadly weapon, and sentenced to
a fine of five dollars, twelve-month package restriction, three months‟ loss of good time
credit, and ten days of segregation.

       Mr. Snow appealed to the warden and to the commissioner of the TDOC. In his
appeal to the warden, Mr. Snow argued that the knives were placed in the door to his cell
before he was moved there and that the only reason the door to his cell was searched was
the receipt of confidential information. The warden affirmed the conviction and wrote:
“Inmate moved to the cell on 5-30-2012 where he remained until 8-4-2015. Shanks
                                          -2-
appeared relatively new.” In his appeal to the commissioner, Mr. Snow asserted a
violation of a TCIX policy requiring vacant cells to be searched and inspected before
being occupied by new inmates and further requiring unit staff to “enter all vacant cells
on TOMIS conversation LIBQ, Cell Search Request.”1 The commissioner affirmed Mr.
Snow‟s conviction, stating that Mr. Snow had failed to support his allegations that the
warden had reached an incorrect decision when reviewing his original appeal.

       After exhausting his administrative appeals, Mr. Snow filed a petition for common
law writ of certiorari in the Chancery Court for Hickman County. In his petition, Mr.
Snow asserted that there was a lockdown at TCIX on May 30, 2012, and all prisoners
were reassigned to housing units. Mr. Snow explained that he was not given a choice
about the cell reassignment and that he was relocated to a cell that had formerly been
occupied by a gang member. Mr. Snow also asserted that one of the knives found in the
door to his cell was made out of stainless steel bar, which came from old dust mops that
were removed from TCIX immediately following the 2012 cell reassignment. Mr. Snow
wrote, “Ironically enough, [these mops] were removed because so many knives were
being made out of them.”

       In his petition, Mr. Snow alleged that the vacant cells were not searched during the
2012 lockdown and inmate reassignment, and he cited the following TDOC and TCIX
policies:

       TDOC Policy 506.06, Section VI, I, 3, (b): There shall be a complete
       search and inspection of each vacant room/cell before it is occupied by a
       new inmate. The Warden/Designee shall enter all vacant cells on TOMIS
       conversation LIBQ, Cell Search Request.

       TDOC Policy 506.06, Section VI, I, 3, (c): The Warden/Designee shall
       identify the number of occupied cells/rooms that are to be searched. The
       cell search request shall be entered on TOMIS conversation LIBQ. The
       employee designated to conduct the search shall enter the Cell Search
       Results on TOMIS conversation LIBR within 48 hours of completing the
       search.

       TCIX Local Policy 506.06-1, Section VI, J, 7: . . .Vacant cells shall be
       searched and inspected before [they are] occupied by a new inmate. Unit
       staff shall enter all vacant cells on TOMIS conversation LIBQ, Cell Search
       Request. Searching staff shall enter the Cell Search Results on


       1
        TOMIS is an acronym for the Tennessee Offender Management Information System, a database
maintained by the TDOC. The meaning of LIBQ could not be determined.

                                             -3-
         TOMIS/LIBR.2

       According to Mr. Snow, the disciplinary board acted arbitrarily and illegally in
convicting him of the charged offense in light of the fact that the TCIX personnel failed
to follow the TDOC and TCIX mandatory procedures of searching vacant cells before
relocating inmates. Mr. Snow further alleged in his petition that he was denied due
process of law because (1) the disciplinary board failed to make findings of fact to
support its decision to find him guilty of the charged offense; and (2) an informant told
TCIX officials about the location of the knives and the TCIX officers failed to write an
independent assessment of the confidential informant‟s reliability as required by the
TDOC Uniform Disciplinary Procedures Policy 502.01(VI)(L)(4)(g). Mr. Snow
requested the court to provide the following relief: issue the writ of certiorari; order the
State to file the certified record of the proceedings; and vacate his conviction for
possession of a deadly weapon, order the restoration of all sentence reduction credits, and
order the return of all monetary fees and other privileges taken away as a result of the
disciplinary conviction.

       The State did not oppose the court‟s granting of the writ. The court entered an
order granting Mr. Snow‟s petition for the writ, and it directed the State to certify the
administrative record and provide it to the court. Mr. Snow then requested, pursuant to
Tenn. R. Civ. P. 34, that the State produce documents and that he be permitted to amend
his complaint based on the information gleaned from the documents produced. The
documents Mr. Snow sought included the following:

         1) All records, computerized or otherwise, and preferably in print out
         format, documenting all cell changes conducted on 29, 30, and 31 May
         2012 at the Turney Center Industrial Complex;

         2) All records, computerized or otherwise, and preferably in print out
         format, documenting searches conducted on any or all cells in Units 1, 2, 3,
         or 4 on 29, 30 or 31 May 2012;

         3) A copy of the minutes from the TCIX Inmate Council Meeting for the
         month of August 2015;

         4) The TOMIS records listing the names and TDOC numbers of all inmates
         who have been assigned to cell 2A-230 from January 2010 until 31 May
         2012;

         5) The disciplinary print screen listing the inmates‟ disciplinary records

         2
             The record contains the TDOC policies, but it does not include the TCIX local policy Mr. Snow
cites.
                                                    -4-
      generated from request 4, if that conviction resulted in the inmate being
      moved out of the cell, either by being “locked up” prior to being found
      guilty of a disciplinary offense, or being found guilty of a disciplinary
      offense and then being locked up in HSA;

      6) The gang status of the above listed inmates, whether they are
      unaffiliated, suspected, associates or confirmed gang members and what
      that affiliation is, i.e. Aryan Nation, WAR, etc.;

      7) A copy of any and all memoranda issued by TCIX administrative staff
      which detail, direct or order the seizure or confiscation of, or directing the
      institution staff to gather and remove all stainless steel dust mop heads and
      their constituent components; and

      8) A copy of any documentation regarding the information that Corporal
      Robert Story, a member of the Turney Center CERT (Correctional
      Emergency Response Team) received and acted upon when he searched the
      door of 2A-230, including any specific information regarding a description
      of what contraband was expected to be discovered, or a statement from Cpl.
      Story regarding the information that he received, as well as the context in
      which he received it, i.e. a concerned citizen, a drug addict trading the
      information for a pass on a positive drug screen, etc.

       The State objected to Mr. Snow‟s request for documents, arguing that the trial
court is not entitled on a petition for a writ of certiorari to inquire into the intrinsic
correctness of the board‟s decision and that its review is limited to the record of the
administrative proceeding below. According to the State, the documents Mr. Snow
requested would not assist the court to determine whether the board acted illegally,
arbitrarily, or outside of its jurisdiction.

       The trial court denied Mr. Snow‟s request for documents on May 16, 2016,
stating:

      Discovery is not allowed in a writ of certiorari unless the documents sought
      specifically show the arbitrariness or legality of the disciplinary hearing.
      The requests made in Petitioner‟s motion are either not permissible, not
      possible, or not needed.

      After consideration of the request and the record as a whole the Court finds
      the request is not well taken and is respectfully DENIED.

       Then, on May 17, 2016, the court dismissed Mr. Snow‟s common law writ of
certiorari by Memorandum and Order. The court acknowledged Mr. Snow‟s contention
                                       -5-
that neither his cell nor the door to his cell were searched prior to his placement in cell
2A-230 and that an inmate who lived in the cell prior to him testified in his cellmate‟s
case that the knives were in the door before Mr. Snow was placed there. Despite Mr.
Snow‟s argument, the court wrote:

      Petitioner makes and made compelling arguments. However, it is not
      within the power of this Court to reweigh the evidence and second guess
      the decision of the lower board. The duty of this Court is to determine
      whether the decision was based on material evidence and that the decision
      was not made fraudulently, arbitrarily, or illegally.

The court found that Mr. Snow was given his day in court at the disciplinary hearing and
noted that the disciplinary board determined the knives belonged to Mr. Snow “based on
the fact they were found in the door of his cell and looked relatively new.” The court
found the policies governing the searching of inmates‟ cells are not part of the Uniform
Disciplinary Procedures “and thus are not grounds for reversal.”

       Turning to Mr. Snow‟s other arguments, the court wrote the following concerning
the confidential informant: “Due process does not require an independent write-up of an
informant‟s reliability nor does it require the Uniform Disciplinary Procedures be
followed.” With regard to the evidence the board relied upon in rendering its ultimate
decision, the trial court wrote:

             Petitioner was punished by a fine and the loss of three months of
      sentence reduction credits which implicate Due Process. Garrard v.
      Tennessee Dep’t of Correction, 2014 WL 1887298, at *8 (Tenn. Ct. App.
      2014). Petitioner alleges his Due Process rights were violated because he
      alleged the board did not include a written statement indicating what
      evidence the factfinder relied upon and the reasons for the disciplinary
      actions taken. In support of his allegations, Petitioner cites Garrard v.
      Tennessee Department of Correction, where the Court of Appeals did hold
      that a summary that only included the alleged policy violation and
      punishment was constitutionally deficient. See id. at 10. However, that
      case is distinguishable from the current case before the Court because the
      summary in this case does state that [the] board relied upon the disciplinary
      report attached in the record and the two knives found within the door of
      Petitioner‟s cell. Thus, while the board did not write a lengthy report on its
      findings of fact, it does state the evidence it relied upon in making its
      decision.

Concluding that there was “no evidence that the hearing was conducted arbitrarily or
illegally,” the court explained that it could not substitute its judgment for that of the
board. As a result, the court dismissed Mr. Snow‟s common law writ of certiorari.
                                           -6-
        Mr. Snow appeals the trial court‟s dismissal of his common law writ. He argues
the trial court erred by (1) denying him the opportunity to support his allegations through
discovery; (2) concluding that evidence introduced at the hearing supported the board‟s
determination that he was guilty of the charged offense by a preponderance of the
evidence; (3) failing to make findings of fact and entering them into the record to support
its ultimate decision to find Mr. Snow guilty and to impose the discipline that it did; and
(4) failing to comply with TDOC Policy 502.01(V)(L)(4)(g), regarding the use of
confidential information from an informant. Mr. Snow also argued he was denied due
process of law and a fair hearing because the board ignored the institutional staff‟s failure
to follow the internal policies requiring empty cells to be searched during a reassignment
before different inmates are assigned to the cells.

                                       II. ANALYSIS

        The common-law writ of certiorari is the procedural vehicle prisoners may use to
obtain a review of decisions by prison disciplinary boards, parole eligibility review
boards, and other similar administrative tribunals. Willis v. Tenn. Dep’t of Corr., 113
S.W.3d 706, 712 (Tenn. 2003); see Tenn. Code Ann. § 27-8-101 (providing that the writ
may be granted where an inferior tribunal, board, or officer exercising judicial functions
exceeds jurisdiction or acts illegally and no other plain, speedy, or adequate remedy is
available); Davison v. Carr, 659 S.W.2d 361, 363 (Tenn. 1983) (“Common law certiorari
is available where the court reviews an administrative decision in which that agency is
acting in a judicial or quasi-judicial capacity.”). Granting a petitioner‟s request for a writ
is not an adjudication; it is simply an order by the trial court directing the administrative
tribunal to file its record of proceedings to enable the court to determine whether the
petitioner is entitled to relief. State v. Lane, 254 S.W.3d 349, 354 (Tenn. 2008); Keen v.
Tenn. Dep’t of Corr., No. M2007-00632-COA-R3-CV, 2008 WL 539059, at *2 (Tenn.
Ct. App. Feb. 25, 2008); Hawkins v. Tenn. Dep’t of Corr., 127 S.W.3d 749, 757 (Tenn.
Ct. App. 2002).

       A reviewing court is not permitted to “(1) inquire into the intrinsic correctness of
the lower tribunal‟s decision, (2) reweigh the evidence, or (3) substitute [its] judgment for
that of the lower tribunal” when considering a petition for a common law writ of
certiorari. Keen, 2008 WL 539059 at *2 (citations omitted); see also Heyne v. Metro.
Nashville Bd. of Pub. Educ., 380 S.W.3d 715, 729 (Tenn. 2012); Willis, 113 S.W.3d at
712. Rather, the scope of review is limited to determining “whether the disciplinary
board exceeded its jurisdiction or acted illegally, fraudulently, or arbitrarily.” Willis, 113
S.W.3d at 712 (citing Turner v. Tenn. Bd. of Paroles, 993 S.W.2d 78, 80 (Tenn. Ct. App.
1999)); South v. Tenn. Bd. of Paroles, 946 S.W.2d 310, 311 (Tenn. Ct. App. 1996)). This
involves a question of law, not of fact. Harding Acad. v. Metro. Gov’t of Nashville &
Davidson Cnty., No. M2004-02118-COA-R3-CV, 2006 WL 627193, at *4 (Tenn. Ct.
App. Sept. 25, 2006). „“The scope of review by the appellate courts is no broader or
                                             -7-
more comprehensive than that of the trial court with respect to evidence presented before
the Board.”‟ Id. (quoting Watts v. Civ. Serv. Bd. for Columbia, 606 S.W.2d 274, 277
(Tenn. 1980)).

       A common law writ of certiorari can be used to correct “(1) fundamentally illegal
rulings; (2) proceedings inconsistent with essential legal requirements; (3) proceedings
that effectively deny a party his or her day in court; (4) decisions beyond the lower
tribunal‟s authority; and (5) plain and palpable abuses of discretion.” Willis, 113 S.W.3d
at 712 (citing State v. Willoughby, 594 S.W.2d 388, 392 (Tenn.1980)); see also
Abbington Ctr., LLC v. Town of Collierville, 393 S.W.3d 170, 175 (Tenn. Ct. App. 2012).
In other words, a trial court‟s review is focused on the manner in which the lower
tribunal‟s decision was reached rather than its intrinsic correctness. Garrard v. Tenn.
Dep’t of Corr., No. M2013-01525-COA-R3-CV, 2014 WL 1887298, at *4 (Tenn. Ct.
App. May 8, 2014) (citing Powell v. Parole Eligibility Rev. Bd., 879 S.W.2d 871, 873
(Tenn. Ct. App. 1994)); Keen, 2008 WL 539059, at *2 (citing Hall v. McLesky, 83
S.W.3d 752, 757 (Tenn. Ct. App. 2001)). If the tribunal reaches its decision in a manner
that is either unlawful or unconstitutional, the decision is subject to judicial review.
Powell, 879 S.W.2d at 873.

        A trial court‟s review of an inferior tribunal‟s decision is normally limited to the
record created at the tribunal level. Adams v. Tenn. Dep’t of Corr., No. M2013-00370-
COA-R3-CV, 2014 WL 4536557, at *3 (Tenn. Ct. App. Sept. 11, 2014). However, “new
evidence is admissible on the issue of whether the administrative body exceeded its
jurisdiction or acted illegally, capriciously or arbitrarily.” Davison, 659 S.W.2d at 363
(citing Watts, 606 S.W.2d at 276-77); see also Adams, 2014 WL 4536557, at *3; Moore
v. Metro. Bd. of Zoning Appeals, 205 S.W.3d 429, 435 (Tenn. Ct. App. 2006); Hunter v.
Metro. Bd. of Zoning Appeals, No. M2002-00752-COA-R3-CV, 2004 WL 315060, at *2
(Tenn. Ct. App. Feb. 17, 2004). Our Supreme Court has stated that the terms “[a]buse of
discretion,” “arbitrariness,” “capriciousness,” and “unreasonableness” are often used to
mean the same thing. McCallen v. City of Memphis, 786 S.W.2d 633, 641 (Tenn. 1990)
(citing 8A E. McQuillen, THE LAW OF MUNICIPAL CORPORATIONS, § 25.310, at 562 (3d
ed. 1986)).

       A. Mr. Snow‟s Request for Documents

        We review the trial court‟s decision denying Mr. Snow‟s request for documents
under the abuse of discretion standard. Weaver v. Knox Cnty. Bd. of Zoning Appeals, 122
S.W.3d 781, 784 (Tenn. Ct. App. 2003). The Tennessee Supreme Court has described
this standard thusly:

       A trial court abuses its discretion only when it “applie[s] an incorrect legal
       standard, or reache[s] a decision which is against logic or reasoning that
       cause[s] an injustice to the party complaining.” State v. Shirley, 6 S.W.3d
                                            -8-
      243, 247 (Tenn. 1999). The abuse of discretion standard does not permit the
      appellate court to substitute its judgment for that of the trial court. Myint v.
      Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998).

Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001).

       The administrative record in this case does not contain a transcript of the hearing
or any of the appeals, making it difficult for us to review the administrative procedures.
A document entitled “Disciplinary Report Hearing Summary” reflects that Corporal Story
was asked the following questions:

      Q:     On the door did you have to pry the paint loose?
      A:     No.

      Q:     How deep were the knives?
      A:     Bout a foot to the 1st and the 2nd was 8 inches.

      Q:     Did you have a reason to go there?
      A:     Yes.

       Another document entitled “Disciplinary Report Appeal,” which is dated August
16, 2015, appears to be part of Mr. Snow‟s administrative appeal to the warden, and it
contains a section called “Grounds for Appeal.” In this section, Mr. Snow wrote:

      The inside of cell doors are not inspected prior to inmates moving in them,
      so it leaves the possibility that the items could have been inside the door
      before he moved in the cell.

      The only place searched in Mr. Snow‟s cell was his door and CERT Story
      testified that it was confidential information which led them to the search.
      Taking that into consideration it is a good possibility that the “confidential
      source” is either responsible for the items found inside the door or knows
      who is responsible for them.

        Then, in another document entitled “Disciplinary Report Appeal,” dated August
27, 2015, Mr. Snow identified additional grounds for his administrative appeal to the
commissioner. In this document, Mr. Snow identified a TCIX policy requiring that
vacant cells to be searched and inspected before they are occupied by a new inmate and
that the cell search results be entered into the TOMIS system. He also stated:

      During the hearing of [my cellmate] on this issue, Cpl. Story was asked
      specifically if they search inside the doors, and when a cell becomes empty
      before a new inmate is assigned, and his testimony was:
                                            -9-
             “We do not typically do this.”

      This was not done in this case. Hundreds of moves were made in 1 or 2
      days. Their inaction caused me and my celly to be responsible beyond any
      control of our own.

      My record prior to this was perfect for 9 years. Shift commanders, unit
      managers, even the Chief of Security knows this is not mine or my celly‟s.
      When I asked how can I possibly protect myself from this, they said “There
      is No Way.”

       After filing his petition for writ of certiorari, Mr. Snow sought to discover
documents from the State to prove his allegations, inter alia, that the State failed to
follow its own policies and procedures regarding the search of empty cells before new
inmates were assigned to them. The State contends the trial court acted properly in
denying Mr. Snow‟s request for discovery because the documents requested “would only
be relevant to the intrinsic correctness of the conviction – whether Appellant was in fact
responsible for the presence of the deadly weapon in his cell.” We agree. The reason
Mr. Snow wanted the State to produce documents was to show that the prison employees
did not adhere to the prison‟s procedures pertaining to searches of empty cells for the
ultimate purpose of showing the knives found in the door to his cell did not belong to
him. However, under the common law writ of certiorari, the reviewing court is not
allowed to “inquire into the intrinsic correctness of the lower tribunal‟s decision.” Keen,
2008 WL 539059 at *2.

       In support of his argument, Mr. Snow relies on the case Adams v. Tennessee
Department of Corrections, No. M2013-00370-COA-R3-CV, 2014 WL 4536557 (Tenn.
Ct. App. Sept. 11, 2014), in which the inmate/petitioner filed several motions, including
one seeking discovery at the trial court level, as here. Adams, 2014 WL 4536557, at *2.
The inmate in Adams sought the discovery in an effort to establish that the disciplinary
board acted arbitrarily, illegally, or capriciously in convicting him of assault by, inter
alia, violating policies mandated by the Uniform Disciplinary Procedures. Id. at *1, 3.
Unlike this case, however, the trial court in Adams neglected to rule on any of the
inmate‟s pending motions before dismissing his writ. Id. at *1. The Court of Appeals in
Adams reversed the trial court‟s dismissal of the inmate‟s writ based on its conclusion
that the outcome of the inmate‟s petition could have been affected “had the trial court
granted some or all of the motions.” Id. In this case, by contrast, the policy Mr. Snow
contends the prison employees violated did not pertain to the administrative proceedings,
and the trial court ruled on Mr. Snow‟s motion before dismissing his writ.

       Although we are sympathetic to Mr. Snow‟s argument and desire to establish that
the prison employees did not follow the policies regarding searching empty cells, we
                                       - 10 -
have no basis to conclude the trial court abused its discretion in denying his request for
documents in this case.

       B. Mr. Snow‟s Conviction by the Disciplinary Board

        Mr. Snow maintains that the trial court did not address all of the issues he raised in
his trial brief. Without going through the issues in detail here, we have examined his trial
brief and the trial court‟s decision and are quite satisfied that the trial court left none of
the issues he raised unaddressed.

        Mr. Snow next contends the disciplinary board erred in finding that the evidence
presented at the hearing established his guilt. In support of this argument, Mr. Snow
contends Corporal Story presented uncontradicted testimony that the cell doors are not
searched when inmates are relocated from one cell to another.3 Based on this evidence,
Mr. Snow argues the board erred in finding him guilty. The record in this case does not
indicate, however, that Corporal Story testified at Mr. Snow‟s disciplinary hearing. In his
administrative appeal to the commissioner, Mr. Snow asserted that Corporal Story
testified in his cellmate’s hearing. The disciplinary board that was presented with
evidence in Mr. Snow‟s case must base its decision on evidence presented in Mr. Snow‟s
hearing, not his cellmate‟s hearing. See TDOC Policy 502.01(VI)(L)(4)(k) (“the
disciplinary board/hearing officer shall base the decision solely on the information
obtained during the hearing process”). Even if the evidence is uncontradicted that the
cell doors were not searched, it does not establish that the knives did not belong to Snow.
Thus, we conclude this argument by Mr. Snow lacks merit.

       Mr. Snow also argues that the disciplinary board erred in basing its decision on its
finding that the knife shanks “looked relatively new” and therefore must have been
placed in the door relatively recently. He calls this “pure supposition.” However, the
appearance of the knives is relevant and material. As we explained earlier, we are unable
to inquire into the “intrinsic correctness” of the disciplinary board‟s decision in a
common law writ of certiorari proceeding. We are not permitted to reweigh the evidence
presented at the hearing. If the record contains “any material evidence to support the
board‟s findings,” we must uphold the tribunal‟s decision. Jackson v. Tenn. Dep’t of
Corr., No. W2005-02240-COA-R3-CV, 2006 WL 1547859, at *3 (Tenn. Ct. App. June
8, 2006); see Abbington Ctr., LLC, 393 S.W.3d at 175-76 (holding that board‟s action
will be upheld “if „any possible reason exists‟”) (quoting McCallen, 786 S.W.2d at 641).
“If no evidence supports the action of the administrative board, then that action is
arbitrary.” Harding Acad., 222 S.W.3d at 363.


       3
         Corporal Story is listed as a witness in one document in the record. The quotation from
Story that Snow used in his brief is attributed in Snow‟s appeal documents to the Commissioner
as occurring in his cellmate‟s hearing.
                                             - 11 -
       Evidence of the knives inside the door to Mr. Snow‟s cell along with their
appearance and the official report constitute material evidence to support the disciplinary
board‟s findings. Because we are precluded from inquiring into the intrinsic correctness
of the board‟s findings in the common-law writ of certiorari context, Mr. Snow cannot
prevail on his argument that the board‟s action was arbitrary or that the evidence was
insufficient to prove his guilt by a preponderance of the evidence.

       C. Due Process

        Mr. Snow next faults the disciplinary board for failing to make findings of fact and
set forth a statement of reasons for its decision convicting him of the charged offense.
We note that the TDOC Uniform Disciplinary Procedures only require the disciplinary
board to “stat[e] detailed reasons for [its] decision and summarize[e] the evidence which
led to such decision.” TDOC Policy 502.01(VI)(L)(4)(n)(5).

       In Wolff v. McDonnell, 418 U.S. 539, 556 (1974), the United States Supreme
Court indicated that due process requires that inmates subjected to disciplinary
proceedings be afforded “a written statement from the tribunal for the disciplinary actions
taken.” See also Littles v. Campbell, 97 S.W.3d 568, 572 (Tenn. Ct. App. 2002). The
board in this case stated that Mr. Snow was “guilty based on report & evidence presented
of 2 knives found in the door of inmate Snow‟s cell.” Although the board did not provide
a lengthy explanation for its decision, we find it met the minimum requirements of stating
detailed reasons for its decision and summarizing the evidence it relied upon. The facts
here differ from those of Garrard v. Tennessee Department of Correction, No. M2013-
01525-COA-R3-CV, 2014 WL 1887298 (Tenn. Ct. App. May 8, 2014), upon which Mr.
Snow relies. In Garrard, the disciplinary board merely noted the portion of the Uniform
Disciplinary Procedures that Mr. Garrard allegedly violated, and it failed to set forth the
reasons for its decision. Garrard, 2014 WL 1887298, at *9-10.

      Next we turn to Mr. Snow‟s argument regarding the use of confidential
information from an informant. Mr. Snow contends Corporal Story received information
from a confidential source that there were knives in the door of Mr. Snow‟s cell and that
the rules require Corporal Story to verify the informant‟s reliability before that
information can be used against him. The language of the Uniform Disciplinary Rules
upon which Mr. Snow relies states:

       Whenever confidential information or confidential security sensitive
       evidence is utilized by the disciplinary hearing officer/chairperson as a
       basis for its decision, the TDOC Contemporaneous Record of Confidential
       Informant Reliability, CR-3510, shall be completed to document the factual
       basis for the disciplinary hearing officer‟s/chairperson‟s finding that the
       informant and/or security sensitive evidence was reliable. At privately
       managed facilities, the Commissioner‟s designee shall also review the
                                          - 12 -
      confidential information and initial the form. This form shall be considered
      confidential and kept as a non-public access record in an area designated by
      the Warden.

TDOC Policy 502.01(VI)(L)(4)(g). The record does not reflect that the disciplinary
board relied on confidential information or confidential security sensitive evidence as a
basis for its decision. The TDOC policy Mr. Snow cites does not apply to the receipt of
confidential information that may lead to the discovery of contraband. Accordingly, Mr.
Snow‟s reliance on this TDOC policy does not advance his cause.

       Finally, Mr. Snow contends he was denied due process because the TCIX
employees failed to comply with the policies requiring that searches be made of empty
cells before inmates are reassigned to them. “Due process” refers to whether or not Mr.
Snow received a fair hearing pursuant to the Uniform Disciplinary Procedures, which are
intended “[t]o provide for the fair and impartial determination and resolution of all
disciplinary charges placed against inmates . . . .” TDOC Policy 502.01(II)); see
generally Garrard, 2014 WL 1887298, at *6-10 (discussing due process rights to which
inmates subject to disciplinary proceedings are entitled). The Willis Court instructs us
that:

      A prisoner seeking judicial review of a prison disciplinary proceeding states
      a claim for relief under common-law writ of certiorari if the prisoner‟s
      complaint alleges facts demonstrating that the disciplinary board failed to
      follow the Uniform Disciplinary Procedures and this failure substantially
      prejudiced the petitioner.

Willis, 113 S.W.3d at 713. As the trial court pointed out, the prison policies requiring
searches are not part of the Uniform Disciplinary Procedures and do not come into play
when determining whether Mr. Snow was denied due process.

                                    III. CONCLUSION

       For the reasons stated above, the decision of the trial court is affirmed. Costs of
this appeal shall be taxed to the appellant, Gregory A. Snow.


                                                   _________________________________
                                                   ANDY D. BENNETT, JUDGE




                                          - 13 -